DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/265,922 filed on 02/04/2021.

Information Disclosure Statement
The information disclosure statements filed 02/04/2021, 11/23/2021 and 02/17/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean Edwards on 07/12/2022.
Independent claim 1 is amended to include the following limitation: “wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than a wiring circuit board of the plurality of wiring circuit boards; and wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board”.
      Independent claims 7 and 8 are amended to include the following limitation: “wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than the wiring circuit board; and wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board”.
      New independent claims 13, 14, 15 are added to include the limitation “wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region”. 
      Independent claims 13, 14, 15 contain similar subject matter of independent claims 1, 7, 8; respectively.
      Support for these new claim limitations can be found in paragraphs 0075 and 0078 of the application’s specification.

U.S. Patent Application No.: 17/265,922

PROPOSED AMENDMENTS TO THE CLAIMS:

(Currently Amended) A wiring circuit board assembly sheet, comprising: 
	a product region and a margin region which partition the wiring circuit board assembly sheet;
	wherein in the , serve as products and are disposed in alignment, and the margin region surrounds , with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, 
     wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than a wiring circuit board of the plurality of wiring circuit boards; and wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board.

2.     (Currently Amended) The wiring circuit board assembly sheet according to claim 1, wherein
       the first dummy wiring circuit board and the second dummy wiring circuit board are 

3.     (Currently Amended) The wiring circuit board assembly sheet according to claim 1, wherein
       the wiring circuit board includes a wiring made of a conductive layer; and
       the first dummy wiring circuit board and the second dummy wiring circuit board each include 

4.     (Original) The wiring circuit board assembly sheet according to claim 3, wherein
       the wiring circuit board assembly sheet has a long shape,
       has both end portions in a width direction perpendicular to a longitudinal direction and included in the second area, and
       includes a conductive end portion disposed at both end portions in the width direction and made of the conductive layer.

5.     (Currently Amended) The wiring circuit board assembly sheet according to claim 1, wherein
       the wiring circuit board includes a support substrate made of a metal-based layer, and
       the first dummy wiring circuit board and the second dummy wiring circuit board each include 

6.      (Original) The wiring circuit board assembly sheet according to claim 5, wherein
       the wiring circuit board assembly sheet has a long shape,
       has both end portions in a width direction perpendicular to a longitudinal direction and included in the second area, and
       includes a metal-based end portion disposed at both end portions in the width direction and made of the metal-based layer.

7.     (Currently Amended) A wiring circuit board assembly sheet, comprising: 
	a product region and a margin region which partition the wiring circuit board assembly sheet;
	wherein in the , serve as products and are disposed in alignment, and the margin region surrounds , with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, wherein
       a wiring circuit board of the plurality of wiring circuit boards includes a wiring made of a conductive layer; and
       the wiring circuit board assembly sheet has a long shape,
       has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and
       includes a conductive end portion disposed at both end portions in the width direction and made of the conductive layer;
wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than the wiring circuit board; and
wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board.

8.     (Currently Amended) A wiring circuit board assembly sheet, comprising: 
	a product region and a margin region which partition the wiring circuit board assembly sheet;
	wherein in the , serve as products and are disposed in alignment, and the margin region surrounds , with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, wherein
       a wiring circuit board of the plurality of wiring circuit boards includes a support substrate made of a metal-based layer; and
       the wiring circuit board assembly sheet has a long shape,
       has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and
       includes a metal-based end portion disposed at both end portions in the width direction and made of the metal-based layer;
wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than the wiring circuit board; and
wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board.

9.  (Original) A method for producing a wiring circuit board assembly sheet, the wiring circuit board assembly sheet according to claim 3 comprising:
       a first step of disposing a first etching resist on a conductive layer so as to correspond to a wiring and a dummy wiring, and
       a second step of etching the conductive layer exposed from the first etching resist to form the wiring and the dummy wiring.

10 . (Original) The method for producing a wiring circuit board assembly sheet according to claim 9, wherein
       the conductive layer is conveyed along a conveyance direction in the second step and has
       both end portions in a width direction perpendicular to the conveyance direction and included in the second area, and
       in the first step, the first etching resist is formed so as to cover one surface in a thickness direction of both end portions in the width direction of the conductive layer and protrude from both end portions in the width direction of the conductive layer toward both outer sides in the width direction.

11. (Original) A method for producing a wiring circuit board assembly sheet, the wiring circuit board assembly sheet according to claim 5 comprising:
       a third step of disposing a second etching resist on a metal-based layer so as to correspond to a support substrate and a dummy support substrate, and
       a fourth step of etching the metal-based layer exposed from the second etching resist to form the support substrate and the dummy support substrate.

12.  (Original) The method for producing a wiring circuit board assembly sheet according to claim 11, wherein
       the metal-based layer is conveyed along a conveyance direction in the fourth step and has both end portions in a width direction perpendicular to the conveyance direction and included in the second area, and
       in the third step, the second etching resist is formed so as to cover one surface in a thickness direction of both end portions in the width direction of the metal-based layer and protrude from both end portions in the width direction of the metal-based layer toward both outer sides in the width direction.

(New) A wiring circuit board assembly sheet comprising: 
	a product region and a margin region which partition the wiring circuit board assembly sheet;
	wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, 
       the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region.

(New) A wiring circuit board assembly sheet, comprising:
	a product region and a margin region which partition the wiring circuit board assembly sheet;
	wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the produce region with respect to the first area, wherein
a wiring circuit board of the plurality of wiring circuit boards includes a wiring made of a conductive layer; and
the wiring circuit board assembly sheet has a long shape, has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and includes a conductive end portion disposed at both end portions in the width direction and made of the conductive layer;
wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region.

A wiring circuit board assembly sheet, comprising:
	a product region and a margin region which partition the wiring circuit board assembly sheet;
	wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the produce region with respect to the first area, wherein
       a wiring circuit board of the plurality of wiring circuit boards includes a support substrate made of a metal-based layer; and
       the wiring circuit board assembly sheet has a long shape,
       has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and
       includes a metal-based end portion disposed at both end portions in the width direction and made of the metal-based layer;
wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region.

Allowable Subject Matter
Claims 1-15 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A wiring circuit board assembly sheet, comprising: 
a product region and a margin region which partition the wiring circuit board assembly sheet; wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than a wiring circuit board of the plurality of wiring circuit boards; and wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board.
          Therefore, claim 1 and its dependent claims 2-6, 9-14 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 7 with the allowable feature being; A wiring circuit board assembly sheet, comprising: a product region and a margin region which partition the wiring circuit board assembly sheet; wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, wherein a wiring circuit board of the plurality of wiring circuit boards includes a wiring made of a conductive layer; and the wiring circuit board assembly sheet has a long shape, has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and includes a conductive end portion disposed at both end portions in the width direction and made of the conductive layer; wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than the wiring circuit board; and wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board.
          Therefore, claim 7 is allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being; A wiring circuit board assembly sheet, comprising: a product region and a margin region which partition the wiring circuit board assembly sheet; wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, wherein a wiring circuit board of the plurality of wiring circuit boards includes a support substrate made of a metal-based layer; and the wiring circuit board assembly sheet has a long shape, has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and includes a metal-based end portion disposed at both end portions in the width direction and made of the metal-based layer; wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board and a second dummy wiring circuit board disposed in at least a portion of the first area and smaller than the wiring circuit board; and wherein the second dummy wiring circuit board is smaller than the first dummy wiring circuit board.
          Therefore, claim 8 is allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being; A wiring circuit board assembly sheet comprising: a product region and a margin region which partition the wiring circuit board assembly sheet; wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the product region with respect to the first area, the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region.

          Therefore, claim 13 is allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 14 with the allowable feature being; A wiring circuit board assembly sheet, comprising: a product region and a margin region which partition the wiring circuit board assembly sheet; wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the produce region with respect to the first area, wherein a wiring circuit board of the plurality of wiring circuit boards includes a wiring made of a conductive layer; and the wiring circuit board assembly sheet has a long shape, has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and includes a conductive end portion disposed at both end portions in the width direction and made of the conductive layer; wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region.
          Therefore, claim 14 is allowed.


           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A wiring circuit board assembly sheet, comprising: a product region and a margin region which partition the wiring circuit board assembly sheet; wherein in the product region, a plurality of wiring circuit boards serve as products and are disposed in alignment, and the margin region surrounds the product region, with the margin region having a first area adjacent to the product region and a second area located at the opposite side of the produce region with respect to the first area, wherein a wiring circuit board of the plurality of wiring circuit boards includes a support substrate made of a metal-based layer; and the wiring circuit board assembly sheet has a long shape, has both end portions in a width direction perpendicular to a longitudinal direction and included in the margin region, and includes a metal-based end portion disposed at both end portions in the width direction and made of the metal-based layer; wherein the wiring circuit board assembly sheet includes a first dummy wiring circuit board disposed at both sides in a longitudinal direction and both sides in a width direction of the product region, and a second dummy wiring circuit board disposed at an obliquely outer side of the product region.
          Therefore, claim 15 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847